Citation Nr: 9935531	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-44 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for chronic 
anterior compartment syndrome, status post fasciotomy with 
peroneal nerve involvement, right leg, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat during service.

4.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors.

5.  The veteran's chronic anterior compartment syndrome, 
status post fasciotomy with peroneal nerve involvement, right 
leg, is productive of mild sensory symptomatology.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic anterior compartment syndrome, status post 
fasciotomy with peroneal nerve involvement, right leg, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Codes 8521, 8721 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his experiences aboard an aircraft 
carrier during active service.  As a preliminary matter, the 
Board finds that the veteran's claim for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded service connection claim for PTSD has 
been submitted when there is medical evidence of a current 
PTSD disability, lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, and medical 
evidence of a nexus between service and the current PTSD 
disability.  Cohen v. Brown, 10 Vet.App. 128, 137 (1997).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed by the RO.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999).

As to the requirement that there be medical evidence 
establishing a clear diagnosis of PTSD, the Board finds that 
the evidence which is of record includes several diagnoses of 
that disorder.  VA hospital records from February 1996 
through October 1998 show that the veteran was hospitalized 
several times due to alcohol and substance abuse.  During 
these hospitalizations, he attended PTSD support groups and, 
in August and September 1996, he was believed to have PTSD 
due to experiences he had in service while aboard a ship.

The veteran also received substantial outpatient treatment 
during this time period.  His diagnoses included depressive 
disorder and anxiety disorder.  In February 1996, the veteran 
related that he had nightmares about his ship blowing up and 
that he saw a lot of men killed.  His reported symptoms 
included insomnia, intrusive thoughts, and depression.  An 
entry in October 1996 disclosed that the veteran claimed that 
the boiler room on his ship caught fire and that he witnessed 
the deaths of 6 or 7 shipmates.  He complained of symptoms 
including anger, depression, anxiety, and detachment.  In 
December 1996, the veteran again related that there was a 
fire in the ship's boiler room which caused the deaths of six 
men.  On these occasions, he was assessed with PTSD.

During a VA social survey in April 1996, the veteran related 
that he served on the U.S.S. Kitty Hawk.  He reported that a 
boiler explosion took the lives of several men.  He also 
claimed that he saw men losing their legs when aircraft 
arresting gear snapped under pressure.  He also heard 
explosions all around the ship and heard about servicemen who 
had been killed.  The veteran would not provide further 
details about his war experience.

During a VA examination in February 1999, the veteran 
complained of intrusive thoughts and nightmares related to a 
fire aboard ship while in service.  He complained of no other 
psychological symptoms and, during the examination, he 
exhibited no symptomatology.  He reported a substantial 
history of substance abuse.  As to the claimed incidents in 
service, he described a severe boiler room explosion during 
which several men lost their lives.  He also stated that he 
saw other men whose legs were cut off by aircraft gear.  
Additionally, he heard various explosions around the ship and 
heard of ships' crews who had been killed.  The veteran would 
not provide further details and wanted to leave the 
interview.

The examiner noted that the veteran's service medical records 
reflected substance abuse before the veteran went aboard the 
U.S.S. Kitty Hawk.  The examiner stated that a diagnosis of 
PTSD appeared to be warranted; however, the veteran did not 
exhibit signs of avoidance when describing the stressful 
incident.  The examiner further commented that the veteran's 
25 years of substance abuse had caused more impairment than 
his PTSD.

Regarding the issue of whether there is credible evidence 
that the veteran's claimed stressors actually occurred, the 
Board notes that, if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).  However, where the veteran did 
not engage in combat or the claimed stressor is not related 
to combat, "credible supporting evidence" means that the 
veteran's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio 
v. Brown, 9 Vet.App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court 
clarified the analysis to be applied in adjudicating a claim 
for service connection for PTSD.  The Court recognized that 
VA has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the shift in diagnostic 
criteria from an objective to a subjective standard in 
assessing whether a stressor is sufficient to trigger PTSD.  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible, corroborating, and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.

In the present case, the veteran's service records reflect 
that his military occupational specialty was unrelated to 
combat and that his awards and decorations did not include 
any which are exclusively awarded for combat.  The veteran's 
DD 214 (Report of Transfer or Discharge) does show that his 
last duty assignment was aboard the U.S.S. Kitty Hawk.  
Therefore, because the veteran's service records do not 
demonstrate that he engaged in combat with the enemy, it is 
necessary that the veteran's account of his stressors be 
corroborated by a credible source.

In his claim submitted in February 1996, the veteran reported 
that, in November 1973, while aboard the U.S.S. Kitty Hawk, 
there was a severe fire in the boiler room.  The veteran 
claimed that he was assigned to the engineering department as 
a fireman apprentice and that he was a member of the damage 
control team.  During the course of fighting the fire, six or 
seven casualties occurred.  He also claimed that he suffered 
smoke inhalation while fighting the fire and received medical 
care.

In March 1996, the RO requested more specific information 
regarding the alleged incident aboard ship.  In November 
1996, the veteran submitted a Notice of Disagreement in which 
he stated that an explosion in the boiler room of the U.S.S. 
Kitty Hawk occurred in December 1973.  Due to difficulty 
getting the fire under control, the damage control team had 
to secure the hatch.  Seven men were trapped and burned to 
death.  The veteran claimed that one of the dead men was a 
dear friend and identified him as Johnny Cool, John Lahey or 
John Layhe.  Thereafter, the RO requested verification from 
the Naval Historical Center and the National Personnel 
Records Center.

Subsequently, an excerpt of the Deck Log of the U.S.S. Kitty 
Hawk was associated with the claims file.  The Deck Log 
reported that a fire occurred in the main machinery room of 
the ship in December 1973.  The six casualties were 
specifically identified by name and none of the names 
resembled those provided by the veteran.  Moreover, the Deck 
Log contained an extensive list of those men who had suffered 
from smoke inhalation, heat exhaustion, burns, and other 
injuries due to the fire.   The veteran's name did not appear 
on any of these lists.  Finally, the veteran's service 
medical records show no treatment for smoke inhalation and 
his personnel records reveal that he served as a kitchen 
messman.

In conclusion, the Board finds that the diagnoses of PTSD 
based upon the history of events related by the veteran are 
insufficient, by themselves, to constitute proof of the 
stressors necessary to support a claim of entitlement to 
service connection for PTSD.  The veteran's alleged stressors 
in service, particularly his claimed participation in 
fighting the fire and the death of his friend, have not been 
independently verified.  In fact, the information of record 
clearly identifies those injured and killed by the fire.  
After careful scrutiny of the veteran's official service 
records and the other relevant evidence of record, the Board 
finds no corroboration of the veteran's claimed stressors.  
The Board cannot rely solely on the veteran's testimony to 
establish a nexus between his current diagnosis of PTSD and 
his time in service.  Therefore, the benefit sought on appeal 
must be denied.

II. Increased Evaluation

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

During a VA examination in April 1996, the veteran reported 
that his right leg hurt when he lifted packages of 50 to 60 
pounds, and that he limited walking and exercise.  He 
believed that his condition was worsening.  Upon examination, 
the veteran's gait was normal, with a good stride and 
balance, and no limp.  He could perform heel and toe walking 
and a deep knee bend.  A lateral gastrocnemius muscle group 
XI bulge was noted.  This bulge was hypersensitive to skin 
touch and during movements of the foot and ankle, and had 
decreased sensation to pinprick.  There were no adhesions, 
bony attachments, tendon involvement, venous varicosities, 
phlebitis, streaks, or muscle herniation.  Strength and 
pulses were normal.  Toes and ankles exhibited full flexion 
and hyperextension but caused increased bulge and tone of the 
muscle gastrocnemius of Group XI.  The veteran was diagnosed 
with fasciotomy, right lower extremity, with residual muscle 
hypertrophy.

During the peripheral nerves examination, the veteran stated 
that he had tingling, burning paresthesias, and marked 
tenderness of the right lower extremity after his fasciotomy.  
The paresthesias were mainly on the dorsum aspect of the foot 
and the lateral tibial area.  He also had difficulty 
standing, walking, and carrying weights and periodically used 
a cane for weightbearing.  Objective findings included 
painful hypalgesia over the dorsum of the foot, the great 
toe, and the lower third of the lateral calf.  There was no 
foot drop, atrophy, or dystrophy.  The veteran could flex and 
extend the toes and dorsiflexion and plantar flexion were 
within normal limits.  Gait showed avoidance of weightbearing 
on the right.  The veteran was diagnosed with superficial 
peroneal neuropathy with paresthesias and sensory deficits, 
right foot.

During a VA examination in February 1999, the veteran stated 
that he experienced tingling, burning, paresthesias, and 
tenderness following his fasciotomy.  The paresthesias 
occurred on the dorsum of the foot and lateral tibia area.  
The tenderness affected the anterior aspect of the right leg 
and dorsum of the foot.  The veteran stated that he 
frequently used a cane to ambulate and that he experienced 
foot drop.

Examination of the right lower extremity showed a fairly 
normal gait, with some lessened weight bearing.  The veteran 
could walk on his heels and toes and there was no visible 
evidence of foot drop.  A muscle bulge was present six inches 
above the right lateral ankle, and was tender to palpation.  
There was impairment to sharp dull sensation of the dorsum of 
the right foot and diminished sensation over the right lower 
extremity.  There were no adhesions, bony attachments, 
varicosities, phlebitis, or muscle herniation.  Strength, 
pulses, reflexes, and range of motion were within normal 
limits.  The examiner diagnosed the veteran with superficial 
peroneal nerve neuropathy with paresthesias and sensory 
deficits with involvement of the right foot, as well as 
muscle hypertrophy in Group XI.

The record shows that the RO initially granted service 
connection for chronic anterior compartment syndrome, status 
post fasciotomy with peroneal nerve involvement, right leg, 
in October 1975 and awarded a 10 percent disability 
evaluation effective from July 1975.  Subsequent rating 
decisions have confirmed and continued this evaluation.

The veteran's right leg disability has been assigned a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8721 (1999).  Under the rating schedule, 
neuralgia is to be rated on the same scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate incomplete paralysis.  See 38 C.F.R. § 4.124 (1999).  
The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type for 
complete paralysis and when the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  See 38 C.F.R. § 4.124a (1999).

A 10 percent disability evaluation is warranted for mild 
incomplete paralysis of the common peroneal nerve and a 20 
percent disability evaluation is appropriate for moderate 
incomplete paralysis of the common peroneal nerve.  An 
evaluation of 30 percent is for application with severe 
incomplete paralysis of the common peroneal nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (1999).

Based upon the findings of the recent VA examinations, the 
veteran's right leg disability is manifested by incomplete 
peroneal neuropathy, decreased sensation, pain and 
tenderness, paresthesias, and muscle hypertrophy.  These 
manifestations are most consistent with a finding of mild 
incomplete paralysis.  There is no objective evidence of foot 
drop, loss of reflexes, muscle atrophy, incoordination, 
limited range of motion, constant pain, or paralysis to 
warrant assignment of a higher rating based on nerve injury.  
Therefore, the record does not show the increased severity 
necessary for the next higher evaluation and the benefit 
sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
right leg disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).






ORDER

Service connection for PTSD is denied.

An evaluation in excess of 10 percent for chronic anterior 
compartment syndrome, status post fasciotomy with peroneal 
nerve involvement, right leg, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

